Exhibit 10.12

Appendix A
LKQ CORPORATION
MANAGEMENT INCENTIVE PLAN
SECTION 1
BACKGROUND, PURPOSE AND DURATION
1.1 Effective Date. The Plan was adopted by the Committee of the Board on
March 7, 2011, subject to stockholder approval, and approved by the stockholders
as of May 2, 2011.
1.2 Purpose of the Plan. The Plan is intended to increase stockholder value and
the success of the Company by motivating key employees (1) to perform to the
best of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing such employees with incentive awards based
on the achievement of goals relating to the performance of the Company. The Plan
is intended to permit the payment of bonuses that qualify as performance-based
compensation under section 162(m) of the Code.
SECTION 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1 “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.
2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
2.3 “Base Salary” means as to any Performance Period, the Participant’s weighted
average annualized during the Performance Period. Such Base Salary shall be
before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to any Company or Affiliate sponsored deferred
compensation plan.
2.4 “Board” means the Board of Directors of the Company.
2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.
2.6 “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board (pursuant to Section 5.1) to administer the
Plan.
2.7 “Company” means LKQ Corporation, a Delaware corporation, or any successor
thereto.
2.8 “Determination Date” means the latest possible date that will not jeopardize
a Target Award or Actual Award’s qualification as performance-based compensation
under section 162(m) of the Code.
2.9 “Disability” means any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or receipt by a
 
A-1





--------------------------------------------------------------------------------



Participant of income replacement benefits for a period of not less than three
(3) months under an applicable disability benefit plan of the Company or an
Affiliate.
2.10 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.
2.11 “Fiscal Year” means the fiscal year of the Company.
2.12 “Individual Objectives” means quantifiable objectives determined by the
Committee that will measure the individual’s performance of his or her overall
duties to the Company which may include, without limitation, any enumerated
Performance Goal, measures related to long-term strategic plans, and measures
related to succession plans.
2.13 “Maximum Award” means as to any Participant for any Performance Period,
$5 million.
2.14 “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.
2.15 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
2.16 “Performance Period” means any period of time that does not exceed three
Fiscal Years, as determined by the Committee in its sole discretion.
2.17 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable to a Participant may provide for a
targeted level or levels of achievement using one or more of the following
measures: (i) revenue, (ii) gross margin, (iii) operating margin, (iv) operating
income, (v) pre-tax profit, (vi) pre-tax margin, (vii) earnings before interest,
taxes, depreciation and amortization, (viii) net income, (ix) cash flow,
(x) operating expenses, (xi) the market price of the Shares, (xii) earnings per
share, (xiii) earnings yield, (xiv) total stockholder return, (xv) return on
capital, (xvi) return on assets, (xvii) product quality, (xviii) economic value
added, (xix) number of customers, (xx) market share, (xxi) return on
investments, (xxii) profit after taxes, (xxiii) customer satisfaction,
(xxiv) business divestitures and acquisitions, (xxv) supplier awards from
significant customers, (xxvi) new product development, (xxvii) working capital,
(xxviii) Individual Objectives, and (xxix) return on net assets. The Performance
Goals may differ from Participant to Participant and from Award to Award. Any
criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, against another company or
companies), (iii) on a per-share basis, (iv) against the performance of the
Company as a whole or a segment of the Company, and (v) on a pre-tax or
after-tax basis. The Committee shall have the discretion on or before the
Determination Date to include or exclude unusual, atypical or non-recurring
items in the definition of the Performance Goals.
2.18 “Plan” means the LKQ Corporation Management Incentive Plan, as set forth in
this instrument and as hereafter amended from time to time.
2.19 “Shares” means shares of the Company’s common stock.
2.20 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.3.
A-2







--------------------------------------------------------------------------------





2.21 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous re-employment
by the Company or an Affiliate.
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, and on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period.
3.2 Determination of Performance Goals. The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing.
3.3 Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing.
3.4 Determination of Payout Formula or Formulae. Each Payout Formula (a) shall
be in writing, (b) shall be based on a comparison of actual performance to the
Performance Goals, (c) shall provide for the payment of a Participant’s Target
Award if the Performance Goals for the Performance Period are achieved, and
(d) may provide for an Actual Award greater than or less than the Participant’s
Target Award, depending upon the extent to which actual performance exceeds or
falls below the Performance Goals. Notwithstanding the preceding, in no event
shall a Participant’s Actual Award for any Performance Period exceed his or her
Maximum Award.
3.5 Date for Determinations. The Committee shall make all determinations under
Section 3.1 through 3.4 on or before the Determination Date.
3.6 Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Actual Award for each Participant shall be determined by applying
the Payout Formula to the level of actual performance that has been certified by
the Committee. A Participant must be employed by the Company or one of its
subsidiaries or affiliates on the last day of the Performance Period to be
eligible for an Actual Award; provided, however, that the Committee, in its sole
discretion, may determine that a Participant who incurs a Termination of
Employment as a result of death, Disability or retirement prior to the end of
the Performance Period may still receive an Actual Award if the Performance
Goals for the Performance Period are met. Notwithstanding any contrary provision
of the Plan, the Committee, in its sole discretion, may eliminate or reduce the
Actual Award payable to any Participant below that which otherwise would be
payable under the Payout Formula.
SECTION 4
PAYMENT OF AWARDS
4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.
 
A-3



--------------------------------------------------------------------------------



4.2 Timing of Payment. Subject to Section 3.6, payment of each Actual Award
shall be made as soon as administratively practicable following completion of
the audit of the Company’s year end financial statements, but in no event later
than the last day of the calendar year following the calendar year in which the
applicable Performance Period has ended.
4.3Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in Shares
of restricted stock, restricted stock units and/or options granted under the
Company’s equity incentive plan. The number of Shares of restricted stock and/or
restricted stock units granted shall be determined in the sole and absolute
discretion of the Committee and generally shall be determined by dividing the
cash amount foregone by either (i) an average of the fair market value of a
Share over a period of time prior to the date of grant of the restricted stock
or restricted stock units, or (ii) the fair market value of a Share on the date
that the cash payment otherwise would have been made, rounded up to the nearest
whole number of shares. For this purpose, “fair market value” shall have the
same meaning as provided by the applicable equity incentive plan under which the
award shall be granted. The number of options granted shall generally be
determined by dividing the cash amount foregone by an option pricing model
determined by the Committee (e.g., Black-Scholes), rounded up to the nearest
whole number of shares. Any restricted stock, restricted stock units or options
so awarded may be subject to such additional vesting over a period of not more
than five years, and/or be subject to additional vesting conditions, including
specifically additional Performance Goals, as determined by the Committee. The
number of Shares of restricted stock and/or restricted stock units granted
pursuant to this Section 4.3 may be increased or decreased if such new award is
granted by the Committee subject to Performance Goals and such increase or
decrease otherwise meets all the performance-based compensation requirements of
section 162(m) of the Code.
SECTION 5
ADMINISTRATION
5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.
5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) bifurcate the Plan and treat Participants differently as provided by
Section 8.1, (f) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (g) interpret, amend or
revoke any such rules.
5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.
5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only with respect to awards that are not intended to qualify as
performance-based compensation under section 162(m) of the Code.
 
A-4



--------------------------------------------------------------------------------





SECTION 6
GENERAL PROVISIONS
6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state and local taxes.
6.2 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment.
6.3 Participation. No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award. Participation in this Plan shall not give any Employee the right
to participate in any other benefit, stock or deferred compensation plan of the
Company or any Affiliate.
6.4 Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
6.5 Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.
6.6 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.
6.7 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.
SECTION 7
AMENDMENT, TERMINATION AND DURATION
7.1 Amendment, Suspension or Termination. The Board, in its sole discretion, may
amend, suspend or terminate the Plan, or any part thereof, at any time and for
any reason. The amendment, suspension or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Target Award theretofore granted to such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.
7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board’s right to amend or terminate
the Plan), shall remain in effect thereafter.
 
A-5









--------------------------------------------------------------------------------





SECTION 8
LEGAL CONSTRUCTION
8.1 Section 162(m) Conditions; Bifurcation of Plan. It is the intent of the
Company that the Plan and the awards paid under the Plan to Participants who are
or may become persons whose compensation is subject to section 162(m) of the
Code, satisfy any applicable requirements of section 162(m) of the Code. Any
provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded. The provisions of the Plan may be bifurcated by the
Board or the Committee at any time so that certain provisions of the Plan, or
any award, required in order to satisfy the requirements of section 162(m) of
the Code are only applicable to Participants whose compensation is subject to
section 162(m) of the Code.
8.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
8.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
8.4 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
8.5 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of Illinois, but without regard to its
conflict of law provisions.
8.6 Section 409A of the Code. It is intended that the Plan shall be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
pursuant to the requirement that all payments hereunder shall be paid within the
applicable short-term deferral period as set forth in Section 1.409A-1(b)(4) of
the final regulations issued under Section 409A. The Committee shall administer
and interpret the Plan in a manner consistent with this short-term deferral
exception and any other regulations or other Internal Revenue Service guidance
issued with respect to Section 409A.
8.7 Bonus Plan. The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation section 2510.3-2(c) and shall be construed
and administered by the Company in accordance with such intention.
8.8 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.
 
A-6



